Citation Nr: 0330572	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  01-01 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, claimed as a manic depressive illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had verified active duty from March 1956 until 
March 1960, and served in the National Guard between March 
1978 and March 1995.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2000 
rating decision of the Regional Office (RO) in Boston, 
Massachusetts that denied service connection for a manic 
depressive illness.  The veteran expressed dissatisfaction 
with this decision in a notice of disagreement received in 
June 2000, and has perfected a timely appeal to the Board. 


REMAND

The veteran asserts that he now has a manic depressive 
illness that is related to his duty in the National Guard, 
and for which service connection should be granted.

A review of the claims folder reflects, however, that the 
veteran also served on active duty in the Air Force between 
March 1956 and March 1960, but that no service medical or 
any other information pertinent to that period of military 
duty is of record.  The Board notes that the veteran's 
active duty records may have been requested from the 
National Personnel Records Center (NPRC), but no adequate 
explanation is documented as to why they are unavailable.  
It is noted that although the veteran is not claiming that 
current psychiatric disability is causally related to active 
service, it is incumbent upon the Board to retrieve those 
records in light of VA's duty to assist the veteran, and the 
Veterans Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002).  The RO 
should again contact the NPRC or other appropriate source to 
request that a search be made for any of the veteran's 
service medical records.  

The United States Court of Appeals for Veterans Claims has 
held that Social Security records are relevant to claims for 
disability compensation, to include the documents considered 
in arriving at the decision, and should be retrieved.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

Finally, the only medical opinion as to service-connection 
is the February 2001 letter from Dr. Gaev, stating that the 
veteran's "participation in the Air National Guard might 
well have been a contributing factor to the worsening of his 
illness."  This opinion was given without detail, or mention 
of the legal requirement (as pertinent to this case) that 
the veteran have incurred (or suffered aggravation of) this 
illness while on "[f]ull-time duty performed by members of 
the National Guard of any State, under 32 U.S.C. 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law[.]"  See 38 C.F.R. § 3.6(c)(3) (2003).  Further opinion 
is needed.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should specifically inform 
the veteran of the evidence and 
information necessary to substantiate 
his claim of service connection for 
manic depressive illness, of any 
evidence and information that he should 
provide, and the assistance that the RO 
will provide in obtaining evidence and 
information on his behalf.  The RO must 
also review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
and any other applicable legal 
precedent.  

2.  The RO should contact the NPRC and 
any other source as currently 
appropriate and request any and all of 
the veteran's service medical records.

3.  The RO should contact the Social 
Security Administration and request 
copies of the veteran's disability 
determination, and the medical records 
reviewed in connection with the claim.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current diagnosis of his mental 
disorder, as well as its relationship, 
if any, to service.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) 
that the current mental disorder began 
in, or increased during, active military 
service.  The examiner's consideration 
is invited to the February 2001 opinion 
of Dr. Gaev.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
be informed that, for the purposes of 
this case, "active military service" 
means the 2- to 4-week periods of annual 
training each year, not the monthly 
weekend tours.

5.  Following completion of the 
requested development, the RO should 
readjudicate the issue of entitlement 
to service connection for an acquired 
psychiatric disability, claimed as a 
manic depressive disorder, to determine 
whether or not if may be granted.  If 
action remains adverse to the veteran, 
he should be furnished a supplemental 
statement of the case, and be given the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



